Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Response to Amendment
1.	This office action is in response to Applicant's communication filed May 02, 2022.  This amendment has been entered and carefully considered.  Claims 1-20 are presented for examination and pending in the application.  

2. 	The objection to claims 1, 7-8, 10-11 and 17 have been withdrawn due to amendment filed May 02, 2022.

3.	Applicant's arguments filed with respect to the pending claims 1-20 on May 02, 2022 have been considered; however they are not deemed to be persuasive.  The rejection is hereby updated and maintained.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-8, 10-18, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2010/0211737, hereafter Flynn), in view of XU et al. (US 2020/0322159, hereafter XU)
	With respect to independent claim 1, Flynn recites
	A solid state storage device, comprising: (para 0056)
a compression system that compresses and decompresses data stored in the solid state storage device; and (disclosing a compression system comprising compression module #312 and decompression module #366. The modules are to compress and decompress data in the solid-state storage device (paras 0056 and 0146; fig 1))
a controller that utilizes a three tiered logical block address (LBA)/physical block address (PBA) map to map between logical storage and physical storage of the data in the solid state storage device, wherein the LBA/PBA map includes: (disclosing a solid-state storage controller #104 (para 0055) manages a logical-to-physical map (para 0018) or block map (para 0015). The map may include a layer of indexes (para 0094), and that suggests that the map may map a layer of LBA to a layer of indexes, which is mapped to a layer of physical block, which comprises a number of pages (para 0069). Thereby, the solid-state storage controller #104 performs the mapping with at least “three tiered logical block address (LBA)/physical block address (PBA) map” for mapping logical block addresses to physical block addresses. The logical addresses and physical addresses indicate a logical storage and physical storage, respectively)
a zone layer having a set of zones that expose an LBA address space of the storage device, wherein each zone spans a contiguous region of LBA addresses; (disclosing using a logical-to-physical address translation layer to translates logical block addresses to physical block addresses (para 0027); and that suggests that the logical block addresses may be considered as to comprise one or more groups of logical block addresses of the logical block addresses, which are contiguous logical block addresses (para 0187). The one or more groups of contiguous block addresses may be considered as a layer called zone layer that comprises at least a group or zone of contiguous block addresses)
a routing layer having a tree, wherein the tree is indexed by an LBA address and includes a root node and a set of leaf nodes, wherein each root node is associated with a zone from the zone layer, and each leaf node includes a pointer; and (the disclosure of the map may include a b-tree or a binary tree (para 0189) suggests each of the trees is indexed for mapping (paras 0189 and 0275); thereby, and the tree may comprises a root node and children nodes considered as leaf nodes. Since each entry, associated with an index, may include a pointer; thereby, a child node, considered as an entry, may include a pointer (para 0084). Since the tree is a tree data structure used in data routing; then the tree may represent a routing layer. Since the map is associated with the trees; and that suggests that each root node may correspond to a group of contiguous block addresses, which is considered as a zone)
an mpage layer that includes a set of mpages, (disclosing block usage utility #606 comprises a block map #604 for a set or group of logical blocks (para 0222; fig. 6). The block usage utility #606 and block map #604 may be considered as an mpage layer and a set of mpages, where mapping of each of the logical blocks in the block map may be considered an mpage)
each mpage pointed to by a pointer from the routing layer, (the disclosure of the map may include a b-tree or a binary tree (para 0189) suggests each of the trees is indexed for mapping (paras 0189 and 0275); thereby, mapping of each of the logical blocks in the block map is indicated by a pointer from the tree) 
wherein each mpage contains LBA/PBA mapping information for LBAs within a contiguous range of LBAs. (disclosing a solid-state storage controller #104 (para 0055) manages a logical-to-physical map (para 0018), which contains contiguous logical block addresses (para 0187); and the mapping is stored in a block map)
Flynn recites
a routing layer having a tree, wherein the tree is indexed by an LBA address and includes a root node and a set of leaf nodes
But Flynn does not explicitly recite
a routing layer having a set of trees, wherein each tree is indexed by an LBA address and includes a root node and a set of leaf nodes
	However, XU discloses a set of SMB B-trees (para 0159), and each of the tree may include a root node (para 0021) and a set of leaf nodes (para 0125; fig. 2, paras 0011-0012 and 0090); and the tree is indexed for mapping data (paras 0011-0013, 0125-0126, and 0159) in response to a search request; and the search request may include at least an address (para 0043 and 0084). Thus, this method is analogous to what has been done by Flynn.
	Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the routing layer structure of Flynn, to include a set of trees of XU. Therefore, the combination discloses a routing layer having a set of trees, wherein each tree is indexed by an LBA address and includes a root node and a set of leaf nodes. The person of ordinary skill in the art would have been motivated to apply the modification for maintaining the on-chain index and authenticated data structure that provides efficient and scalable under various operational parameters; and thereby, achieving a cost-efficient (XU, abstract))

With respect to claim 2, Flynn recites
The storage device of claim 1, wherein each mpage includes: a header that determines an LBA range covered by an associated mpage, (Flynn disclosing each packet contains a header (paras 0110-0111), and the header may include a logical address (para 0111); therefore, headers associated with packets (para 0110) that contain contiguous logical block addresses (para 0187)
map entries that provide the physical location of at least one contiguous LBA; and (disclosing entries associated with the same logical structure include pointers (para 0084); and the logical structure may be considered as a contiguous LBA. Therefore, each pointer may point to an entry associated with the contiguous LBA associated with a physical address (see also para 0111)
map entry pointers, each pointing to a map entry and leading LBA of the
contiguous LBA. (disclosing entries associated with the same logical structure include pointers (para 0084); and the logical structure may be considered as a contiguous LBA (para 0111); therefore, each pointer may point to an entry associated with the contiguous LBA)

With respect to claim 3, Flynn recites
The storage device of claim 2, wherein each map entry includes a physical location of a PBA and an offset inside the PBA that defines a location of a compressed block of data. (Flynn discloses optionally offset within a physical page (paras 0069 and 0074). Since the compression module #312 may “replace the 512 zeros with code or token indicating the 512 zeros where the code is much more compact than the space taken by the 512 zeros” (Flynn, para 0124); and that suggests that an offset within a physical page may be used to determine a location of 512 zeros after compression (see also fig. 3, compression module #312 in write data pipeline #106)

With respect to claim 4, Flynn recites
The storage device of claim 3, wherein each map entry further includes a size of the compressed block of data and value indicating a number of LBAs covered by the map entry.  (disclosing the depacketizer #324 checks data length of data (0139); and in the read data pipeline #108, the depackietizer #324 is located before the decompression module #336 (para 108 and fig. 3), then the data length being checked by the depacketizer #324 may be considered as the data length of a compressed data. A data length of a compressed data may be considered as a size of the compressed data; and the data length is associated with a number of LBAs)

With respect to claim 5, Flynn recites
The storage device of claim 4, further comprising read logic for servicing a read request from a host, the read logic being implemented by a method that includes: (disclosing a solid-state storage controller #104 comprises a read data pipeline #108 (para 0108) performs reading for a host (para 0060; fig. 1). The read data pipeline may be considered as a read logic)
searching the zone layer and routing layer to identify a set of consecutive mpages whose LBA ranges overlap the read request; (disclosing “the header includes a hash code that can be used to validate that the packet delivered to the read data pipeline 108 is the requested packet” (para 0139) suggests that the packet would comprise a set of consecutive pages having LBA range that matches or overlaps with a read request from the read data pipeline #108. A process for a read operation should go through logical-to-physical address translation layer to translates logical block addresses to physical block addresses (para 0027) and the mapping that includes a b-tree or a binary tree (para 0189) in order to identify the physical location of the packet for reading)
identifying a set of map entries from the identified mpages whose LBA ranges overlap with the read request; (the disclosure of “the header includes a hash code that can be used to validate that the packet delivered to the read data pipeline 108 is the requested packet” (para 0139) suggests the packet having LBA range may match with the read request. The match may be verified by using a map that “maps logical block addresses to physical block addresses” (para 0189) includes a b-tree or a binary tree (para 0189)
identifying a physical location of each compressed data block belonging to the read request with in each map entry; (the disclose of “the logical-to-physical translation layer 512 is a tree with nodes that represent logical block addresses and comprise corresponding physical block addresses” (para 0189) suggests identifying physical block addresses associated with logical block addresses specified by the read request)
obtaining a set of physical locations that hold all the compressed blocks of the read request; fetching and decompressing the compressed blocks. (the disclosure of “the logical-to-physical translation layer 512 is a tree with nodes that represent logical block addresses and comprise corresponding physical block addresses” (para 0189) suggests that the corresponding physical block addresses may be associated with blocks corresponding to the read request. The blocks are physical blocks and are decompressed in the read data pipeline #108 after being read from the solid-state storage media #110a-n (para 0146; figs. 2-3))

With respect to claim 6, Flynn recites
The storage device of claim 4, further comprising write logic for servicing a write request from a host, the write logic being implemented by a method that includes: (disclosing a solid-state storage controller #104 comprises a write data pipeline #106 (para 0108) performs writing a host (para 0060; fig. 1). The write data pipeline #106 may be considered as a write logic)
searching the zone layer and routing layer to identify a set of consecutive mpages whose LBA ranges overlap the write request; (disclosing performs a write request (para 0080) by accessing logical page (para 0077). Since the contiguous logical block addresses (para 0187) may serve as a zone layer (see the rejection for claim 1 above), and an access, read and write accesses, may use a map, including a b-tree or a binary tree, to map logical block addresses to physical block addresses (para 0189; see the rejection for claim 1 above); thereby, in response to the write request, the map would be searched for contiguous logical block addresses indicated by the write request, and the contiguous logical block addresses that match the write request may be considered as a set of consecutive mpages)
identifying a set of map entries from the identified mpages whose LBA ranges overlap with the write request; (from the rejection above, searching the map is to identify mapping entries in the map for LBA ranges associated with the write request)
deleting a map entry pointer from the mpage if the number of LBAs not covered by the write request is 0 for each map entry; (the disclosure of “The purge instruction requires the storage controller to erase the non-volatile storage media comprising the unused blocks and to overwrite the unused blocks in accordance with the interface.” (para 0020; see also paras 0016-0017, 0022, and 0196) indicates that LBAs of unused blocks would be erased because those LBAs are not addressed by the write request; thereby, corresponding map entry pointer(s) would be removed when the unused blocks removed)  
deleting a map entry from the mpage and insert a new map entry into each mpage if the number of LBAs not covered by the write request is greater than 0; (the disclosure of “combining the block map and the in-flight block map to identify the one or more unused blocks of the data blocks” (para 0017) suggests that one or more map entries of a block map may be replaced with new entries. Since entries correspond to LBAs, then when the LBAs are not used by the write requests, corresponding map entries would be replaced)
generating a new map entry for each mpage corresponding to the write request and insert the map entry into the mpage; and (since each logical block maps to a particular set of physical sectors on the storage media (para 0182); and since a block map is referenced for defining data block usage information for data blocks (para 0015); thereby, a map entry for each block is created in corresponding block map according to the write request)
sorting all map-entry pointers within each mpage. (in order to determine one or more unused blocks in the block map (para 0015; see also para 0017), all map entries in the block map would be searched)

With respect to claim 7, Flynn recites
The storage device of claim 4, further comprising trim logic for servicing a trim
request from a host, the trim logic being implemented by a method that includes: (para 0198)
searching the zone layer and routing layer to identify a set of consecutive mpages whose LBA ranges overlap the trim request; (the disclosure of “upon receiving a Trim command, may deallocate physical blocks for logical blocks whose data is no longer needed by the storage client 504” (para 0198) suggests that the block map being searched for LBA ranges for rim command using the b-tree or binary tree (0198; rejection for claim 1) 
identifying a set of map entries from the identified mpages whose LBA ranges overlap with the trim request; (the disclosure of “upon receiving a Trim command, may deallocate physical blocks for logical blocks whose data is no longer needed by the storage client 504” (para 0198) suggests that a set of map entries having LBA correspond to the Trim command have been identified from the block map)
deleting a map entry pointer from the mpage if the number of LBAs not covered by the write request is 0 for each map entry; (the disclosure of “The purge instruction requires the storage controller to erase the non-volatile storage media comprising the unused blocks and to overwrite the unused blocks in accordance with the interface.” (para 0020; see also paras 0016-0017, 0022, and 0196) indicates that LBAs of unused blocks would be erased because those LBAs are not addressed by the write request; thereby, corresponding map entry pointer(s) would be removed when the unused blocks removed)  
deleting a map entry from the mpage and insert a new map entry into each mpage if the number of LBAs not covered by the trim request is greater than 0; (the disclosure of “combining the block map and the in-flight block map to identify the one or more unused blocks of the data blocks” (para 0017) suggests that one or more map entries of a block map may be replaced with new entries. Since entries correspond to LBAs, then when the LBAs are not used by the write requests, corresponding map entries would be replaced)
generating a new map entry for each mpage corresponding to the trim request and insert the map entry into the mapge; and (since each logical block maps to a particular set of physical sectors on the storage media (para 0182); and since a block map is referenced for defining data block usage information for data blocks (para 0015); thereby, a map entry for each block is created in corresponding block map according to the Trim command)
sorting all map-entry pointers within each mpage. (in order to determine one or more unused blocks in the block map (para 0015; see also para 0017), all map entries in the block map would be searched)

With respect to claim 8, Flynn recites
The storage device of claim 4, further comprising garbage collection implemented by a method that includes: (para 0126)
allocating memory space for a new mpage; (disclosing storing modified data in a different location. The different location would be mapped in a new entry of the block map; and that suggests that the different location is allocated for the modified data (para 0015 and 0126))
for each map entry pointer, copying a corresponding map entry into a new mpage; and (the disclosure of the new logical structure will have pointers point to the modified data packets in the virtual page that is currently being written suggests that for each pointer, a corresponding map entry is created in the block map (para 0084; see also paras 0258 and 0265))
generating all the map entry pointers in the new mpage and replace the old mpage with the new mpage. (the disclosure of “the original logical structure will have pointers in the index to all data packets as originally written. The new logical structure will have pointers in the index to some of the original data packets and pointers to the modified data packets in the virtual page that is currently being written” (para 0084) means that pointers associated with original logical structure are replaced by pointers of the new logical structure; and that suggests that mpage associated with the original logical structure is replaced by an mpage associated with the new logical structure)

With respect to claim 10, Flynn recites
The storage device of claim 4, further comprising reconstruction logic implemented by a method that includes:
reading a set of summary meta-pages from flash memory, based on which storage devices identify a most updated version of mpages, routing nodes, and zones; (disclosing reading packets of data  and metadata from a storage location (paras 0081 and 0082). Since the packet and corresponding metadata are associated with a timestamp (para 0082); therefore, a timestamp may determine a latest version of block map, tree data structure, and contiguous block addresses)
reading the most updated version of mpages, routing nodes, and zones to reconstruct an in-memory address map; and (disclosing identifying the latest the block map, tree data structure, and contiguous block addresses for reconstructing data indexes and other metadata (para 0082); because the data indexes are associated with address mapping (para 0084))
further scanning user data blocks that are written within a time window before a failure occurred. (disclosing performing progressive scan when data were written (para 0336, 0337, and 0341) and that suggests that writing physical block(s) associated with logical blocks are scanned continuously, and each scan may happen in a time window. The disclosure of “the ECC correction module 322 sends an interrupt and/or message and the receiving device fails the read operation associated with the requested data packet” (para 0138) suggests that the device may fail at any time or after some time window)

With respect to independent claim 11, Flynn recites
A method, implemented on a solid state storage device, for mapping between logic block addresses (LBAs) and physical block addresses (PBAs), comprising: (paras 0018 and 0027)
receiving a request specifies an LBA; (disclosing receiving a request from a client and the request is associated with logical block addresses (para 0027)
determining an applicable zone based on the LBA from a set of zones, wherein the set of zones expose an LBA address space of the storage device; (disclosing using a logical-to-physical address translation layer to translates logical block addresses to physical block addresses (para 0027); and that suggests that the logical block addresses may be considered as to comprise one or more groups of logical block addresses of the logical block addresses, which are contiguous logical block addresses (para 0187). The one or more groups of contiguous block addresses may be considered as a layer called zone layer that comprises at least a group or zone of contiguous block addresses)
identifying at least one tree having a root node associated with the applicable zone; (the disclosure of the map may include a b-tree or a binary tree (para 0189) suggests each of the trees is indexed for mapping (paras 0189 and 0275); thereby, and the tree may comprises a root node and children nodes considered as leaf nodes. Since each entry, associated with an index, may include a pointer; thereby, a child node, considered as an entry, may include a pointer (para 0084). Since the map is associated with the trees; and that suggests that each root node may correspond to a group of contiguous block addresses, which is considered as an applicable zone)
traversing the at least one tree to identify a set of leaf nodes based on the LBA, wherein each leaf node points to an mpage; and (the disclosure of “the logical-to-physical translation layer 512 includes a map or index that maps logical block addresses to physical block addresses. The map may be in the form of a b-tree” (para 0189) suggests that to identify a set of leaf nodes, one of the trees would be examined; and to examine a tree is to traverse the tree. Since a block map defining data block usage information for data blocks of non-volatile storage media (para 0015), and each leaf node may be considered as a block; therefore, a block map includes mapping data for a leaf node, and a block map may be considered as an mpage)
determining corresponding PBA information for the LBA by examining mapping information contained in each mpage. (since an mpage may be considered as a block map. Since a block map contains mapping between logical block addresses and physical block addresses; therefore, the physical block addresses are determined by reading a block map (para 0189)
Flynn recites
identifying at least one tree 
But Flynn does not explicitly recite
identifying at least one tree from a set of trees 
However, XU discloses a set of SMB B-trees (para 0159), and each of the tree may include a root node (para 0021) and a set of leaf nodes (para 0125; fig. 2, paras 0011-0012 and 0090). Thus, this method is analogous to what has been done by Flynn.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the routing layer structure of Flynn, to include a set of trees of XU. Therefore, the combination discloses a routing layer having a set of trees, wherein each tree is indexed by an LBA address and includes a root node and a set of leaf nodes. The person of ordinary skill in the art would have been motivated to apply the modification for maintaining the on-chain index and authenticated data structure that provides efficient and scalable under various operational parameters; and thereby, achieving a cost-efficient (XU, abstract))

With respect to claim 12, Flynn recites
The method of claim 11, wherein each mpage includes: a header that determines an LBA range covered by an associated mpage, map entries that provide the physical location of at least one contiguous LBA; and map entry pointers, each pointing to a map entry and leading LBA of the contiguous LBA. (similar rejection for claim 2 is applied, mutatis mutandis, to claim 12)

With respect to claim 13, Flynn recites
The method of claim 12, wherein each map entry includes a physical location of a PBA and an offset inside the PBA that defines a location of a compressed block of data. (similar rejection for claim 3 is applied, mutatis mutandis, to claim 13)

With respect to claim 14, Flynn recites
The method of claim 13, wherein each map entry further includes a size of the compressed block of data and value indicating a number of LBAs covered by the map entry. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 14)

With respect to claim 15, Flynn recites
The method of claim 14, wherein the request comprises a read request from
a host, and the method further includes: identifying a set of consecutive mpages whose LBA ranges overlap the read request; identifying a set of map entries from the identified mpages whose LBA ranges overlap with the read request; identifying a physical location of each compressed data block belonging to the read request with in each map entry; obtaining a set of physical locations that hold all the compressed blocks of the read request; and fetching and decompressing the compressed blocks. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 15)

With respect to claim 16, Flynn recites
The method of claim 14, wherein the request comprises a write request and
the method further includes: identifying a set of consecutive mpages whose LBA ranges overlap the write request; identifying a set of map entries from the identified mpages whose LBA ranges overlap with the write request; deleting a map entry pointer from the mpage if the number of LBAs not covered by the write request is 0 for each map entry; deleting a map entry from the mpage and insert a new map entry into each mpage if the number of LBAs not covered by the write request is greater than 0; generating a new map entry for each mpage corresponding to the write request and inserting the map entry into the mapge; and sorting all map-entry pointers within each mpage. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 16)

With respect to claim 17, Flynn recites
The method of claim 4, wherein the request comprises a trim request from a host, and the method further includes: identifying a set of consecutive mpages whose LBA ranges overlap the trim request; identifying a set of map entries from the identified mpages whose LBA ranges overlap with the trim request; deleting a map entry pointer from the mpage if the number of LBAs not covered by the write request is 0 for each map entry; deleting a map entry from the mpage and insert a new map entry into each mpage if the number of LBAs not covered by the trim request is greater than 0; generating a new map entry for each mpage corresponding to the trim request and inserting the map entry into the mapge; and sorting all map-entry pointers within each mpage. (similar rejection for claim 7 is applied, mutatis mutandis, to claim 17)

With respect to claim 18, Flynn recites
The method of claim 14, further comprising garbage collection implemented by a method that includes: allocating memory space for a new mpage; for each map entry pointer, copying a corresponding map entry into a new mpage; and generating all the map entry pointers in the new mpage and replacing the old mapge with the new mpage. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 18)

With respect to claim 20, Flynn recites
The method of claim 14, further comprising reconstruction logic implemented by a method that includes: reading a set of summary meta-pages from flash memory, based on which storage devices identify a most updated version of mpages, routing nodes, and zones; reading the most updated version of mpages, routing nodes, and zones to reconstruct an in-memory address map; and generating all the map-entry pointers in two new mpages, delete the original mpage, and add the two new mpages into an address map, further scanning user data blocks that are written within a time window before a failure occurred. (similar rejection for claim 10 is applied, mutatis mutandis, to claim 20)

6. 	Claims 9 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Flynn et al. (US 2010/0211737, hereafter Flynn), in view of XU et al. (US 2020/0322159, hereafter XU), as applied to claims 4 and 14 above, in view of Kruus et al. (US 2014/0310476, hereafter Kruus), and in view of Bi et al. (US 2018/0107725, in view of Bi)
With respect to claim 9, Flynn recites
The storage device of claim 4, further comprising splitting logic implemented
by a method that includes: (the disclosure of splitting a block map into the first portion and the second portion suggests that the logic is splitted (paras 0022 and 0025))
allocating memory space for a new mpage; (splitting the block map is considered as generating two new block maps (para 0022; see also paras 0025, 0084, and 0317))
starting from a first map entry pointer in an original mpage, copy a corresponding map entry into a first new mpage; (disclosing remapping (para 0089; see also para 0174)), and the remapping may remap a portion of the original map to the first portion of the block map (para 0022; see also para 0084); and that suggests that a map entry is mapped in the first portion of the block map)
copying all the remaining map entries in the original mpage to a second new mpage; and (disclosing remapping (para 0089; see also para 0174)), and the remapping may remap a portion of the original map to the second portion of the block map (para 0022; see also para 0084); and that suggests that a map entry is mapped in the second portion of the block map. Since the second map portion is used for mapping instead of the original map; therefore, at some point all the remaining map entries in the original map would be remapped in the second map portion)
generating all the map-entry pointers in two new mpages, (from the rejection above, map entries are captured in the first map portion and the second map portion; and corresponding pointers for all the map entries of the two map portions would be generated accordingly (para 0084)) 
add the two new mpages into an address map. (disclosing the first map portion and the second map portion are portions of a block map (para 0022))
Flynn recites
copy a corresponding map entry into a first new mpage
But Flynn does not explicitly recite
copy a corresponding map entry into a first new mpage until the new mpage has become half full
However, Kruus discloses a method for mapping, comprising mapping until a map is half full (para 0021), analogous to what has been done by Flynn.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the mapping of Flynn, to include the mapping of Kruus. Therefore, the combination discloses copy a corresponding map entry into a first new mpage until the new mpage has become half full. The person of ordinary skill in the art would have been motivated to apply the compression for maximizing logical cache space; and thereby, enhanced performance (Kruus, para 0057))
Flynn recites:
add the two new mpages into an address map
But Flynn does not explicitly recite
delete the original mpage, and add the two new mpages into an address map
However, Bi discloses a method of deleting the original mapping, and using a new mapping (para 0074) analogous to what has been done by Flynn.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the mapping of Flynn, to include the mapping of Bi. Therefore, the combination discloses delete the original mpage, and add the two new mpages into an address map. The person of ordinary skill in the art would have been motivated for a technique of mapping technique, in which an application layer does not need to complete setting of a mapping relationship, storage of a mapping relationship, or format conversion; and thereby, the method would reduce complexity of a data processing process, and facilitates application promotion (Bi, para 0028))

With respect to claim 19, Flynn recites
The method of claim 14, further comprising splitting logic implemented by a
method that includes: allocating memory space for a new mpage; starting from a first map entry pointer in an original mpage, copy a corresponding map entry into a first new mpage until the new mpage has become half full; copying all the remaining map entries in the original mpage to a second new mpage; and generating all the map-entry pointers in two new mpages, delete the original mpage, and add the two new mpages into an address map. (similar rejection for claim 9 is applied, mutatis mutandis, to claim 19)

Response to Arguments
7. 	With respect to the remark, Applicant argued that (a) Applicant submits that the references, taken alone or in any combination, fail to teach or suggest each and every feature set 
forth in the claims. For example, regarding independent claim 1 (see also independent claim 11), Flynn fails to teach or suggest, inter alia, “a zone layer having a set of zones that expose an LBA address space of the storage device, wherein each zone spans a contiguous region of LBA addresses.” (Applicant’s remark, page 11, 5th paragraph).
	With respect to (a), Examiner would like to emphasize that the reference of Flynn et al. (US 2010/0211737, hereafter Flynn)
discloses a zone layer having a set of zones that expose an LBA address space of the storage device, wherein each zone spans a contiguous region of LBA addresses as being contended by Applicant.  Again, first of all, Flynn discloses a solid-state storage controller #104 (e.g. see para [0055]) manages a logical-to-physical map (para 0018) or block map (para 0015). The map may include a layer of indexes (para 0094), and that suggests that the map may map a layer of LBA to a layer of indexes, which is mapped to a layer of physical block, which comprises a number of pages (para 0069). Noting that Flynn also teaches using a logical-to-physical address translation layer to translates logical block addresses to physical block addresses (e.g. see para. [0027]); and that clearly implies or suggests that the logical block addresses may be considered as to comprise one or more groups of logical block addresses of the logical block addresses (emphasis added) which are contiguous logical block addresses (e.g. see para. [0187]) wherein the one or more groups of contiguous block addresses may be considered as a layer called zone layer that comprises at least a group or zone of contiguous block addresses).  Particularly, in para.[0187], Flynn clearly discloses contiguous logical block addresses may in fact be stored in non-contiguous physical block addresses as the logical-to-physical translation layer 512 determines the location on the solid-state storage media 110 to perform data operations; those contiguous logical block addresses can be considered as one of the set of zones in the zone layer that expose an LBA address space of the storage device that spans a contiguous region of LBA addresses as being contended by Applicant’s counsel.  
 	The prior art reference of Flynn therefore clearly read on the limitation of “a zone layer having a set of zones that expose an LBA address space of the storage device, wherein each zone spans a contiguous region of LBA addresses.” as being contended by Applicant’s counsel.  The rejection is therefore maintained.
  	Examiner would like to further emphasize that in considering a 35 USC 103 rejection, it is not strictly necessary that a reference or references explicitly suggest the claimed invention (this is tantamount to a 35 USC 102 reference if the modifications would have been obvious to those of ordinary skill in the art.  It has been held that the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the primary references' structure, nor whether the claimed invention is expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller et al., 208 U.S.P.Q 871. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL CTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


	Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/July 15, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135